Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered August 9, 1996, convicting defendant upon his plea of guilty of two counts of the crime of operating a motor vehicle while under the influence of alcohol.
Defendant pleaded guilty to two counts of the crime of operating a motor vehicle while under the influence of alcohol (DWI) on two separate occasions and was sentenced to concurrent terms of 1 to 3 years in prison, the revocation of all driving privileges and two $1,000 fines. On appeal, defense counsel has asserted that no nonfrivolous appealable issues exist and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The record discloses that defendant was prosecuted pursuant to a valid accusatory instrument and entered a voluntary and intelligent plea of guilty to two counts of a four-count indictment. Defendant also knowingly acknowledged the existence of a prior DWI conviction within 10 years of the subject charges. No specific promises were made to defendant as to sentencing and County Court ultimately sentenced defendant in accordance with the relevant statutory parameters with all options having been explained to defendant prior to entry of his plea. In view of the foregoing, we affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.